Order, Supreme Court, New York County, entered November 5, 1975, which, inter alia, awarded fees to both the receiver and the receiver’s authorized counsel in the amounts of $139,855 and $73,000, respectively, in an action brought to foreclose a mortgage on real property, unanimously affirmed, without costs and without disbursements. The premises here subject to foreclosure are located at 601 West 26th Street, Manhattan, and are described as the biggest factory building in New York City with a floor space comparable to that of the Pan Am Building. Study of the record discloses that these premises, suffering a vacancy rate in excess of 30%, with all the problems attendant thereon, and with a first mortgage requiring payment in excess of $120,000 per month, were restored to fiscal health. The building was eventually sold and the default judgment obtained was satisfied. The services rendered by the receiver and his attorney may fairly be described as unusual and of patent benefit to the premises. The fee awarded to the receiver was within the statutory limit (CPLR 8004, subd [a]) and upon this record was warranted. Further, evaluation of the services rendered by the receiver’s counsel with due regard to the substantial and successful nature of such services, impels the conclusion that the counsel fee awarded is *908reasonable under all the circumstances. Concur—Murphy, J. P., Lupiano, Birns, Silverman and Lane, JJ.